Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2022.
Applicant’s election without traverse of 1-15 in the reply filed on 3/21/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pio (2014/0061574 A1; hereinafter Pio) in view of Howard et al. (US 2020/0058862 A1; hereinafter Howard).

Regarding Claim 1, Pio (fig.9D) discloses a switching device, comprising: 

    PNG
    media_image1.png
    512
    667
    media_image1.png
    Greyscale

a substrate (982; [0093]; etch stop layer is cited as substrate [0082]) comprising a main surface (top surface);
first and second (see below for RF) terminals (954 within each trench shown in Fig.9D; [0097]) disposed over the main surface (top surface of 982) and laterally spaced apart from one another (shown); 
one or more strips of phase change material (952; [0097]) connected between the first and second terminals (between 954 terminals), a region of thermally insulating material (see [0095] that teaches insulating material deposited in the recesses) that separates the one or more strips of phase change material (952) from the main surface; and
a heater structure (945; [0092]) comprising one or more heating elements that are configured to control a conductive connection between the first and second terminals (954) by applying heat to the one or more strips of phase change material ([0092]), wherein each of the one or more strips of phase change material (952) comprises a first outer face (left face) and a second outer face (right face) opposite from the first outer face, and wherein for at least one of the one or more strips of phase change material, at least portions of both of the first and second outer faces are disposed against one of the heating elements (945).  .
Pio does not disclose terminals to be an RF terminals.
Howard in a related art discloses a phase-change material radio frequency switch which teaches that the terminals are RF terminals. 
It would have been obvious in the art before the filling of the application to have a PCM RF Switch including an RF terminals since these types of switches are widely used in wireless communication devices like smart phones. 
Regarding Claim 2. Pio in view of Howard as applied in claim 1, Pio (Fig.9D, 7C) discloses  wherein the switching device comprises a plurality of the strips of phase change material (952/752), and wherein sections of the one or more heating elements (945) are arranged alternatingly between each of the strips of phase change23 of 30Inf. Ref. No. 2020P00067 US MBH Ref. No 1012-2670material (952).  
Regarding Claim 3. Pio in view of Howard as applied in claim 2, Pio (Fig.9D, 7C) discloses wherein each of the strips of phase change material (952/752) are laterally spaced apart from one another in a lateral direction that is parallel to the main surface (shown) and transverse to a current flow direction in the strips of phase change material.  
Regarding Claim 4. Pio in view of Howard as applied in claim 3, Pio (Fig.9D, 7C, 6D) discloses wherein the first and second outer faces (left and right faces) of each of the strips of phase change material are oriented substantially perpendicular to the main surface (982 surface), wherein each of the strips of phase change material comprise a top outer face (top face of 952/752) that is substantially parallel to the main surface (top surface of 982) and extends between the first and second outer faces of the respective strip (shown), and wherein a first one of the heating elements wraps around the first outer face, the top outer face, and the second outer face of each of the strips of phase change material (Fig.6D shows how the heater (645) is wrapping around the PCM 652).  
Regarding Claim 5. Pio in view of Howard as applied in claim 4, , Pio (Fig.9D, 7C, 6D) discloses further comprising first and second heating terminals (see Fig.6D for all other heating terminals like 624 and 622), wherein the first heating element is connected between the first and second heating terminals, wherein the first and second heating terminals are configured to apply the heat by forcing current through the first heating element, and wherein the heater structure is configured to force the current through the first heating element in a direction that is transverse to the current flow direction of the phase change material ([0081]).  
Regarding Claim 6. Pio in view of Howard as applied in claim 4, , Pio (Fig.9D, 7C, 6D) discloses wherein each of the strips of phase change material (952/752) are elongated in a vertical direction that is perpendicular to the main surface (top surface of 762).  
Regarding Claim 7. Pio in view of Howard as applied in claim 3, , Pio (Fig.9D, 7C, 6D) discloses wherein the switching device comprises: a region of heating element material (where 945 is formed) disposed on the region of thermally insulating material (948; [0093]), the region of heating element material comprising an upper surface (upper surface of 945) that is substantially parallel to the main surface (top surface of 982); and a plurality of trenches (Fig.9A, 990; [0093]) formed in the upper surface of the region of heating element material, wherein the strips of phase change material (952) are disposed within the trenches (990), wherein the heater structure (945) comprises a plurality of the heating elements (multiple 945), and wherein each of the heating elements is formed by a section of the heating element material that is disposed between two of the trenches.  
Regarding Claim 8. The switching device of claim 7, Pio (Fig.9D, 7C, 6D) discloses wherein the heater structure is configured to force current through each of the heating elements in a direction that is parallel to the current flow direction of the phase change material ([0098]).  
Regarding Claim 9. The switching device of claim 7, Pio (Fig.9D, 7C, 6D) discloses wherein the heater structure is configured to force current through each of the heating elements in a direction that is transverse to the current flow direction of the phase change material ([0098]).  
Regarding Claim 10. Pio in view of Howard as applied in claim 2, Pio (Fig.9D, 7C, 6D) discloses wherein each of the strips of phase change material (952) are spaced apart from one another in a vertical direction that is perpendicular to the main surface (top surface of 982), and wherein the heater structure (945) comprises a plurality of the heating elements arranged alternatingly between the strips of phase change material in the 25 of 30Inf. Ref. No. 2020P00067 USMBH Ref. No 1012-2670 vertical direction.  
Regarding Claim 11. Pio in view of Howard as applied in claim 10, Pio (Fig.9D, 7C, 6D) discloses wherein each of the strips of phase change material (952) is electrically connected in series with one another the between the first and second terminals ([0048]).  
Regarding Claim 13. Pio in view of Howard as applied in claim 1, Pio (Fig.9D, 7C, 6D) discloses wherein the first and second outer faces of the one or more strips of phase change material (952) are oriented substantially parallel to the main surface (Fig.9D shows a horizontal part of the 952 which is parallel with 982), wherein the heater structure (945) comprises a first heating element that is disposed below the first outer face of the one or more strips of phase change material and a second heating element that is disposed above the second outer face of the one or more strips of phase change material (as seen the heaters 945 are above and below the PCM).  
Regarding Claim 14. Pio in view of Howard as applied in claim 13, Pio (Fig.9D, 7C, 6D) discloses wherein the first heating element (952) comprises a first heating element material, and wherein the second heating element comprises a second heating material that is different from the first heating element material (945 can be interpreted as one heating material and the other conductive terminals like the one in the trenches can be interpreted as the second heating material).  
Regarding Claim 15. Pio in view of Howard as applied in claim 1, Pio (Fig.9D, 7C, 6D) discloses wherein the switching device comprises a plurality of the strips of phase change material (952), wherein for a first strip of phase change material (middle trench 952) from the plurality at least portions of both of the first and second outer faces are 26 of 30Inf. Ref. No. 2020P00067 US MBH Ref. No 1012-2670disposed against one of the heating elements (945 on both sides), and wherein for a second strip of phase change material (left or right 952) from the plurality only one of the first and second outer faces are disposed against one of the heating elements (only one side has heater).

4.	Claims 1-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pio in view of Howard in further view of Borodulin et al. (US 2016/0079019 A1; hereinafter Borodulin).
Regarding Claim 12. Pio in view of Howard as applied in claim 10, Pio in view of Howard do not particularly disclose wherein each of the strips of phase change material is electrically connected in parallel with one another between the between the first and second RF terminals.  
Borodulin ([0038]) discloses in a related art that the phase change material are connected in parallel.
Therefore it would have been obvious in the art before the filling of the application to use parallel connection for phase change material structure since this structure improves on-state resistance overall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898   

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 289
May 7, 2022